Case: 4:20-cv-01473-HEA Doc. #: 14 Filed: 10/23/20 Page: 1 of 18 PageID #: 357




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                         EASTERN DIVISION - ST. LOUIS
                     BEFORE THE HONORABLE HENRY E. AUTREY
                               DISTRICT JUDGE

    BUSEY BANK,                        )
                                       )
                           Plaintiff, )
    vs.                                )          4:20-CV-01473-HEA
                                       )
    BENJA INCORPORATED, ET AL.,        )
                                       )
                           Defendants. )

    ================================================================

                   EMERGENCY MOTION FOR EXPEDITED HEARING

                ON MOTION FOR APPOINTMENT OF GENERAL RECEIVER

                                OCTOBER 15TH, 2020

    ================================================================

                                    APPEARANCES


    For Plaintiff Busey Bank:              For Plaintiff Busey Bank:
    Michael A. Campbell, Esq.              Jerry L. Switzer, Jr, Esq.
    POLSINELLI, PC                         POLSINELLI, PC
    100 S. Fourth Street, #1000            150 N. Riverside Plaza, #3000
    St. Louis, MO 63102                    Chicago, IL 60606

    For Defendants Benja Incorporated
    and Andrew J. Chapin:
    Ryan J. Mason, Esq.
    MASON LAW FIRM, LLC
    13421 Manchester Road, #105
    St. Louis MO 63131


                  Stenographically Reported & Produced by:
                           LINDA NICHOLS, RDR, CRR
                           Official Court Reporter
                         United States District Court
                        Eastern District of Missouri
                     111 South 10th Street, Third Floor
                            St. Louis, MO 63102
 Case: 4:20-cv-01473-HEA Doc. #: 14 Filed: 10/23/20 Page: 2 of 18 PageID #: 358
                       October 15th, 2020 -   Emergency Motion Hearing
                                                                                    2

 1                   EMERGENCY MOTION FOR EXPEDITED HEARING

 2               ON MOTION FOR APPOINTMENT OF GENERAL RECEIVER

 3                         THURSDAY, OCTOBER 15TH, 2020

 4   ZOOM VIDEOCONFERENCE PROCEEDINGS

 5   COMMENCED AT 10:32 A.M.:

 6              THE COURT:     This is the matter of Busey Bank vs. Benja

 7   Incorporated and Andrew J. Chapin.             The matter is before the

 8   Court at this time for purposes of proceeding on an Emergency

 9   Motion for Expedited Hearing on Verified Expedited Motion for

10   Appointment of General Receiver, Case Number 4:20-CV-01473.                  The

11   parties are present through Counsel.

12              Noting for the record that the Court also received,

13   moments ago, a suggestion of Bankruptcy and Notice of Automatic

14   Stay in the matter of Busey Bank vs. Benja Incorporated, et al.,

15   document number 11, filed this morning sometime early.

16              Are the parties ready to proceed?             Not that -- at this

17   point I don't know if there is much that we can proceed on, but

18   that being said, are we ready to go?

19              MR. CAMPBELL:      We are, Your Honor.

20              THE COURT:     All right.       Well, I guess the simple

21   question right now is, in light of the suggestions of Bankruptcy

22   and Notice of Automatic Stay, really, what is it that there is

23   for us to do at this time?

24              MR. CAMPBELL:      Well, Judge, I'm Michael Campbell with

25   Polsinelli, on behalf of Busey Bank.             My partner, Jay Switzer,
 Case: 4:20-cv-01473-HEA Doc. #: 14 Filed: 10/23/20 Page: 3 of 18 PageID #: 359
                       October 15th, 2020 -   Emergency Motion Hearing
                                                                                   3

 1   is on with us.      And of course Ryan Mason, who is also on,

 2   represents the Defendants.

 3              THE COURT:     Yes.

 4              MR. CAMPBELL:      There may still be one matter we would

 5   like you to address and it has to do with the potential for

 6   spoliation of evidence that has to do with Andrew Chapin.

 7              Although the Bankruptcy was filed, the Bankruptcy stays

 8   any action with regard to Benja Incorporated --

 9              THE COURT:     Uh-huh.

10              MR. CAMPBELL:      -- but it doesn't stay any actions by

11   this Court with respect to Andrew Chapin.               And as you will see

12   in the Emergency Motion for an Expedited Hearing on the Motion

13   for Relief from -- I'm sorry -- Motion for Appointment of

14   Receiver, you will see that we have set forth for you the facts

15   concerning the Google accounts, email accounts, that Mr. Chapin

16   used with respect to Benja.

17              And we think that those accounts are fairly important

18   because Mr. Chapin developed or set up fake accounts --

19              THE COURT:     Uh-huh.

20              MR. CAMPBELL:      -- in the name of people who, in this

21   very small company, who were working for him and used that

22   information to provide information to investors that was false.

23   And our goal is to at least preserve those Google accounts to

24   the extent that it's possible.

25              We understand -- and let me give you a very brief
 Case: 4:20-cv-01473-HEA Doc. #: 14 Filed: 10/23/20 Page: 4 of 18 PageID #: 360
                       October 15th, 2020 -   Emergency Motion Hearing
                                                                                  4

 1   background.     As we understand it, Benja Incorporated is a very

 2   small e-commerce company that had only several employees.

 3   Andrew Chapin started the company and he had help from a man by

 4   the name of Tom Goode, it's spelled G-o-o-d-e, but Mr. Goode had

 5   handled the technical side of the equation, drafting code for

 6   the software, and Mr. Chapin was the entrepreneurial salesman.

 7   And Mr. Chapin solicited a number of investors with this

 8   company, which actually started as a crypto-currency company,

 9   and they issued Benja coins in the crypto-currency world.

10              But that changed to this e-commerce platform where

11   Benja would provide a service to various companies like Nike and

12   New Balance and otherwise, allegedly, in which they were to pay

13   the Benja money for this advertising app that would hover over

14   other pages like magazines, on-line magazines and things that

15   readers would look at, and then they would see an advertisement

16   and they could buy a pair of shoes from Nike.

17              All of that sounded great but what we understand later

18   on, from Joe Alouf -- and you have his affidavit -- is that the

19   entire concept more or less failed with filtering software that

20   had to do with advertisements.

21              That's neither here nor there.            Here's what's

22   important.     Mr. Chapin solicited a number of investors for the

23   company who did invest millions of dollars in this company.

24   Some of the investors who were also directors became very

25   concerned about how the company was being operated and what was
 Case: 4:20-cv-01473-HEA Doc. #: 14 Filed: 10/23/20 Page: 5 of 18 PageID #: 361
                       October 15th, 2020 -   Emergency Motion Hearing
                                                                                    5

 1   happening with the money, and they asked Mr. Chapin to hire an

 2   outside financial consultant.            And in May of this year he hired

 3   Joe Alouf, who has more than 30 years of experience in financial

 4   consulting for some major corporations around the country.

 5              And Joe Alouf came into the company and he received

 6   very little cooperation from Mr. Chapin.               He was originally

 7   brought in to look at a $1 million dollar loan that was going to

 8   be made from a company called Empowerment, run by Michael Stern,

 9   and he was to provide some financial advice with regard to it

10   but he wasn't given information to do so.

11              Several weeks passed and nothing happened.               And then

12   finally Mr. Alouf was contacted again and was asked to do a few

13   more things.     He was actually contacted by Michael Stern at

14   Empowerment, who said, who basically said, Well, we've made the

15   $1 million dollar loan, which was news to Mr. Alouf, and they

16   started comparing notes.

17              And they found out that Mr. Stern had been provided

18   with bank statements for Benja that were bank statements at

19   Busey Bank for the operating account of Benja, and these bank

20   statements had been digitally altered and were fraudulent.                 They

21   showed $1.2 million dollars, on August 31 of this year, of a

22   bank balance.     They showed what is essentially millions of

23   dollars in accounts receivable coming from large companies like

24   Nike that were allegedly deposited to that bank account.

25               And when Mr. Alouf, who by that time had become, been
 Case: 4:20-cv-01473-HEA Doc. #: 14 Filed: 10/23/20 Page: 6 of 18 PageID #: 362
                       October 15th, 2020 -   Emergency Motion Hearing
                                                                                  6

 1   appointed the Interim CFO of the company, was still not getting

 2   enough cooperation but getting, exploring from outside sources,

 3   he contacted Busey Bank and he obtained the actual bank

 4   statements, which showed that on August 31 the bank balance was

 5   only $1,900, not $1.2 million dollars, and that there were no

 6   deposits of accounts receivable because there were no accounts

 7   receivable that were coming in.            No such payments.

 8              These were fraudulent bank statements that were

 9   provided to outside investors, including Empowerment and Michael

10   Stern, to lure more investors, which by the way were more loans

11   that were a violation of Benja and Mr. Chapin's Loan Agreement

12   with Busey Bank, our client.

13              Our client has $5 million dollars outstanding in loans

14   or a loan to Benja, and it is secured by, guaranteed and signed

15   by Mr. Chapin.      That loan is dependent on accounts receivable as

16   its collateral.      And from what Joe Alouf, from the inside of

17   this company, has basically said, as more or less a

18   whistleblower, as you will see in his affidavit that was on file

19   in the state court action, which is before you, he has

20   essentially said, There are no accounts receivable and this is

21   all simply a fraud.

22              There are other frauds that have been committed and

23   we've outlined them in both the -- I should say Joe Alouf

24   outlines them in the affidavit.            We outlined a series of them in

25   the Emergency Motion that we filed with this Court yesterday.
 Case: 4:20-cv-01473-HEA Doc. #: 14 Filed: 10/23/20 Page: 7 of 18 PageID #: 363
                       October 15th, 2020 -   Emergency Motion Hearing
                                                                                  7

 1              THE COURT:     Uh-huh.

 2              MR. CAMPBELL:      There were financial statements, for

 3   instance, that were presented to our client, Busey Bank, by

 4   Mr. Chapin and those financial statements purported to show

 5   million of dollars of accounts receivable, again from companies

 6   like Nike, New Balance, Columbia and others, and in fact those

 7   financial statements -- I'm sorry -- those accounts receivable

 8   did not exist.      The financial statements included what purported

 9   to be an Accounts Receivable Verification from an outside

10   third-party firm and from what we now see, that was also forged

11   by Mr. Chapin.

12              It goes even further, Judge, because we learned only

13   two days ago that Mr. Chapin actually impersonated Jennifer

14   Byrne at Armstrong Teasdale and issued the Shareholders

15   Agreement to other investors in the company and that he had no

16   authority, of course, to do so.

17              We think that he is the one, or he had somebody draft

18   that Shareholders Agreement and he sent it out under Jennifer's

19   name, purporting to be a DocuSign email, with a fake email

20   address that was copied in that DocuSign to

21   JByrne@ArmstrongTeasdalemail.com, which is a domain that does

22   not exist.     Her correct email address we've put forth in that

23   Emergency Motion for Armstrong Teasdale.

24              Jennifer Byrne was contacted by one of the former

25   directors of the company, who is also an investor, a man by the
 Case: 4:20-cv-01473-HEA Doc. #: 14 Filed: 10/23/20 Page: 8 of 18 PageID #: 364
                       October 15th, 2020 -   Emergency Motion Hearing
                                                                                    8

 1   name of Scott Sklar, who has been very concerned about the

 2   company and his investment, trying to get to the bottom of it.

 3              And in late September he contacted Jennifer Byrne and

 4   he asked her about the forged agreement and the documents and

 5   representation of Benja, and she said, We at Armstrong Teasdale

 6   do not represent Benja.        We never have.        We've not communicated

 7   with Mr. Chapin, and we are very concerned about this,

 8   essentially the fraudulent use of her name.

 9              There are more things that are frauds that we've

10   outlined, Judge, for you.         I'll keep it short, but Borrowing

11   Base Certificates were provided to our client in connection with

12   the loan attesting to an outside accounts receivable, and in

13   fact they don't exist.        So all of these were fraudulently

14   presented to our client.

15              One more thing that is a significant concern of ours

16   but it will be addressed, we are sure, by the Bankruptcy Court,

17   is that Mr. Chapin transferred hundreds of thousands of dollars

18   from the Busey Bank account to JPMorgan Chase.                And there were

19   multiple accounts, we understand, at JPMorgan Chase, at least

20   one in the name of Benja and another one in his own personal

21   name, in which he would take money from Busey Bank, he would

22   transfer it over to Chase, to the Benja account at Chase, and

23   then he would transfer it from the Benja account at Chase to his

24   own personal account.

25              And he actually told Joe Alouf the reason why he did
 Case: 4:20-cv-01473-HEA Doc. #: 14 Filed: 10/23/20 Page: 9 of 18 PageID #: 365
                       October 15th, 2020 -   Emergency Motion Hearing
                                                                                  9

 1   that was because it would have taken two signatures for him to

 2   use the JPMorgan account in the name of Benja to make direct

 3   payments to other people, whereas it did not require that in his

 4   own account.

 5              We also learned, Judge, that one of the early

 6   investors, who we understand invested only about $300,000,

 7   between $200,000 and $400,000, actually threatened criminal

 8   action against, we are sure against Mr. Chapin but definitely

 9   against a woman by the name of Jennifer Lee who Mr. Chapin hired

10   as more or less a bookkeeper, but he represented her to be a CFO

11   in the company and we again know that he created fake email

12   accounts in her name.

13              But this director essentially came back to -- and this

14   director's name was Bret Brueck, B-r-u-e-c-k.                You will see that

15   name in Mr. Sklar's affidavit.           But Mr. Brueck, who invested

16   only a few hundred thousand dollars, essentially demanded that

17   he receive what he claims was promised to him out of this

18   company, and he received a total of $4.6 million dollars, is

19   what he told Joe Alouf that he received.               And we have verified a

20   lot of that came out of the Busey Bank account for that

21   $4.6 million dollars.

22              Judge, whenever you see an investor who comes into an

23   investment, they invest only $300,000 and they get $4.6 million

24   dollars after threatening criminal action, that's a Ponzi

25   scheme.    And what Mr. Chapin is doing is he's operating and has
Case: 4:20-cv-01473-HEA Doc. #: 14 Filed: 10/23/20 Page: 10 of 18 PageID #: 366
                       October 15th, 2020 -    Emergency Motion Hearing
                                                                                    10

 1   been operating a Ponzi scheme for the purpose of essentially

 2   keeping this thing afloat, whether or not this e-commerce

 3   platform is viable or not, but for the purpose of paying off

 4   prior investors using new money.

 5              And the way you get new money is you, in his case,

 6   fabricate and fraudulently alter bank statements to make it look

 7   as though you have accounts receivable, you give that to new

 8   investors such as Michael Stern at Empowerment, who loaned a

 9   million dollars to the company last month, and you convince them

10   to loan more money to the company to keep it afloat.                 That is

11   what he has done.

12              I could go into other things that we don't need to

13   bother you with, such as the fact that Mr. Chapin resigned as

14   the CEO and resigned as a Director, and then a day later he

15   purported to step back in or try to step back in when he didn't

16   have the authority to do so.             So those questions are swirling

17   and they will be, I'm sure, answered by the Bankruptcy Court in

18   short order.

19              THE COURT:     Uh-huh.

20              MR. CAMPBELL:      Here is what we're concerned about, and

21   that is that Brian Buster, the attorney for Tom Goode, who was

22   one of the original founders or originally in Benja -- Tom

23   Goode, by the way, signed a Guaranty for our client's loan, or

24   I'm sorry, our clients were given a Guaranty.                 Tom Goode says he

25   did not sign it.      That his name was forged by Mr. Chapin.            We
Case: 4:20-cv-01473-HEA Doc. #: 14 Filed: 10/23/20 Page: 11 of 18 PageID #: 367
                       October 15th, 2020 -   Emergency Motion Hearing
                                                                                       11

 1   don't know if that's true or not, and at this point we don't

 2   need to decide that.

 3              What we do know is that his attorney, Brian Buster,

 4   told us Google -- Mr. Chapin has deleted the email accounts for

 5   Benja and the individual email accounts used by individuals such

 6   as himself, and the fake ones he had created, and that Google's

 7   policy and Google's practice will allow those deleted email

 8   accounts to be unrecoverable after October 18, which is

 9   essentially this Sunday.

10              If it's possible, Judge, what we would like the Court

11   to do, whether sui sponte or in connection with our motion just

12   as to Andrew Chapin, is to at least issue an order directing

13   Mr. Chapin not to spoliate evidence and not to allow Google to

14   delete the email accounts.         We don't think that there will be

15   enough time in the next one day for the Bankruptcy Court to do

16   that in this context, and we think it's rather important that

17   those, that that small amount of evidence be retained.

18              Now, Judge, we are not going to try to tear up your

19   docket in the next few weeks and make this a long, drawn-out

20   process.    What we're more concerned about is this one hanging

21   issue of the Google email account today that we think needs, at

22   least needs some attention.

23              My partner, Jay Switzer, is on the phone, of course.

24   He may be able to address a little more of this.                    And Jay, if

25   there is anything else you think you need to add for the Judge.
Case: 4:20-cv-01473-HEA Doc. #: 14 Filed: 10/23/20 Page: 12 of 18 PageID #: 368
                       October 15th, 2020 -   Emergency Motion Hearing
                                                                                  12

 1              MR. SWITZER:     I think that Michael has covered --

 2   again, Jay Switzer from the Chicago office of Polsinelli.

 3              The issue regarding G-Suite software and the Google

 4   accounts has been front and center for everybody from Tom Goode,

 5   through his counsel Brian Buster, and Joe Alouf has raised it,

 6   as well.    You know, we were making preliminary steps to be able

 7   to contact Google once a Receiver was appointed to make sure

 8   that these emails and other documents are not irretrievably

 9   lost.

10              And so I think it would be a prudent order, and I would

11   hope that counsel for Mr. Chapin would agree, that any efforts

12   to further destroy emails or actions that should be taken now to

13   preserve evidence, that that should be ordered by this Court.

14              And so we would certainly make that limited request as

15   part of an order to be entered today.

16              THE COURT:     Okay.

17              MR. CAMPBELL:      You do have control over Andrew Chapin

18   still, Judge, and that's the reason why --

19              THE COURT:     Right.

20              MR. CAMPBELL:      -- we would make that request.        So

21   that's our sole request today.

22              And I apologize for giving you all the background

23   behind the company, but you need to understand I've given you

24   only the tip of the iceberg of all of the fraudulent activity,

25   and how this is really just a shell of a Ponzi scheme, as we are
Case: 4:20-cv-01473-HEA Doc. #: 14 Filed: 10/23/20 Page: 13 of 18 PageID #: 369
                       October 15th, 2020 -   Emergency Motion Hearing
                                                                                    13

 1   seeing, as Joe Alouf has concluded, and as other former

 2   directors are now concluding as they investigate all of this.

 3              So that's the limited piece of an order that we're

 4   asking the Court to at least enter.

 5              THE COURT:     All right.       Anything else?

 6              MR. CAMPBELL:      That is it for the moment, Judge.

 7              THE COURT:     All right.

 8              MR. MASON:     Your Honor, Ryan Mason for the Defendant.

 9              THE COURT:     Yes.    Go ahead, Mr. Mason.

10              MR. MASON:     Can you hear me all right, Your Honor?

11              THE COURT:     I hear you just fine, yes, sir.

12              MR. MASON:     Great.    Thank you.

13              You'd be forgiven if you didn't catch all of that.

14   There was a lot in there, to be sure.              If you had a chance to

15   read the original Petition, this is a suit on a note in Count

16   One, a suit on a Guaranty in Count Two, and a suit for a

17   Receiver in Count Three.

18              We are here today on the suit on Count Three for the

19   appointment of a Receiver.         The company that they want to put a

20   Receiver in for is in Bankruptcy as of this morning.                The Stay

21   that's in place, that's what's before the Court right now.               And

22   I think anything beyond that is a violation of the Stay and,

23   frankly, I can't believe this conversation went as broad as it

24   did.   And as to the narrow ask, that was not before the Court

25   with respect to the Google email account.
Case: 4:20-cv-01473-HEA Doc. #: 14 Filed: 10/23/20 Page: 14 of 18 PageID #: 370
                       October 15th, 2020 -   Emergency Motion Hearing
                                                                                    14

 1              Put aside for a minute that both of my clients, they

 2   will have their opportunity to refute all of these allegations,

 3   which they intend to do strenuously in the correct forum.               So

 4   I don't think that there is anything for the Court to do.

 5              Count Two is Mr. Chapin's Guaranty.              Mr. Campbell and

 6   Mr. Switzer can proceed against that Guaranty in Count Two in

 7   the coming weeks and months, you know.              He is not going to be

 8   subject to the Stay.       But there is not anything before the Court

 9   today in the nature of a TRO or anything like that.

10              THE COURT:     Any response?

11              MR. CAMPBELL:      Yes, Your Honor.

12              I would submit that the Court does have plenary

13   jurisdiction over discovery matters, and that when it comes to

14   the attention that there is a rather clear instance of

15   spoliation of evidence -- in this case we're convinced that

16   Mr. Chapin has deleted the Google email accounts because he's

17   probably concerned about his non-civil issues as well as this

18   civil case.     In that instance, Judge, the Court does have

19   plenary jurisdiction to, if nothing else, at least issue a

20   cautionary order that directs Mr. Chapin not to allow evidence

21   to be destroyed.

22              And the evidence in this case, Google email accounts

23   are a very critical piece of evidence with respect to not just

24   Benja, which we are not arguing today, but with respect to

25   Andrew Chapin himself.        And that is our concern here, Judge.
Case: 4:20-cv-01473-HEA Doc. #: 14 Filed: 10/23/20 Page: 15 of 18 PageID #: 371
                       October 15th, 2020 -   Emergency Motion Hearing
                                                                                  15

 1              So, Judge, all we can do is ask.             And if you decide

 2   that you do not want to exercise your plenary jurisdiction, we

 3   understand.     But we are asking you to at least do that much, and

 4   if you will do so, that we would appreciate it.

 5              That's it, Judge.

 6              THE COURT:     All right.       Well, clearly, as everybody

 7   agrees, the essence and the heart of the purpose for us being

 8   here today was related to the Motion for Emergency Relief which

 9   has been, well, obviated by the filing of Bankruptcy by Benja

10   Incorporated.

11              There is nothing in any of the pleadings relative to

12   this motion hearing today that relate to the relief that you ask

13   for, which I think is a really broad swipe beyond and outside of

14   the pleadings.     So with respect to that request for that, even

15   as you indicated, limited relief, Counsel, I'm going to deny

16   that at this time.      Okay?     All right.

17              MR. CAMPBELL:      Understood, Judge.         Thank you.

18              THE COURT:     All right.       Anything else, Counsel?

19              MR. CAMPBELL:      Nothing for us, Judge.           If we don't ask,

20   we don't get.     You know that.

21              THE COURT:     That's true.       That's what I've been

22   preaching my whole life.

23              MR. MASON:     Your Honor --

24              THE COURT:     Yes.

25              MR. MASON:     Your Honor, I have one procedural question.
Case: 4:20-cv-01473-HEA Doc. #: 14 Filed: 10/23/20 Page: 16 of 18 PageID #: 372
                       October 15th, 2020 -   Emergency Motion Hearing
                                                                                    16

 1   Was this matter on the record?

 2              THE COURT:     Yes, it was.

 3              MR. MASON:     Okay.    And is there a way to get a

 4   transcript?

 5              THE COURT:     For a small fee.         That's a judge joke.

 6   Yeah.

 7              MR. MASON:     That's fair.       That's fair.       Do we have time

 8   to contact your clerk to make that happen?

 9              THE COURT:     Yeah.    Do that.

10              MR. MASON:     Thank you, Your Honor.

11              MR. CAMPBELL:      Again, Judge, I'm sure the record

12   reflects it but I'm going to repeat it, that we are not today,

13   we did not proceed on the motion, our motion against Benja in

14   any way, shape or form.

15              We do not intend to go after or proceed against any

16   collateral of Benja.       That is not our intent in asking for the

17   exercise of plenary jurisdiction over discovery having to do

18   with Andrew Chapin, only, which was solely our request.

19              THE COURT:     Correct.       All right.

20              MR. CAMPBELL:      So I just want to be sure the record is

21   clear on that.

22              THE COURT:     I believe it is.         All right.       Thank you all

23   very much.

24              MR. CAMPBELL:      Thank you.

25              THE COURT:     Stay well.
Case: 4:20-cv-01473-HEA Doc. #: 14 Filed: 10/23/20 Page: 17 of 18 PageID #: 373
                       October 15th, 2020 -   Emergency Motion Hearing
                                                                                  17

 1              MR. SWITZER:     Thank you.

 2                            - RECESS AT 11:00 A.M. -

 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
Case: 4:20-cv-01473-HEA Doc. #: 14 Filed: 10/23/20 Page: 18 of 18 PageID #: 374
                       October 15th, 2020 -   Emergency Motion Hearing




                               REPORTER'S CERTIFICATE



                I, Linda C. Nichols, Registered Diplomate Reporter and

     Certified Realtime Reporter, do hereby certify that I am a duly

     appointed Official Court Reporter for the United States District

     Court of the Eastern District of Missouri, and that the

     foregoing is a true and accurate reproduction of proceedings had

     in the matter of:

                   BUSEY BANK vs. BENJA INCORPORATED, ET AL.

                               No. 4:20-CV-01473-HEA



                In the event copies are made of the transcript herein,

     (pp. 1-17), the court reporter takes no responsibility for

     missing or damaged pages.




                                 Dated this 22nd day of October, 2020.



                                  \s\ Linda Nichols
                                 Linda Nichols, RDR, CRR
                                 Official Court Reporter
                                 United States District Court
                                 Eastern District of Missouri
                                 linda_nichols@moed.uscourts.gov
